 

SUBORDINATED PROMISSORY NOTE

 

$7,377,432.00 December 24, 2013

 

FOR VALUE RECEIVED, XCel Brands, Inc. and its successors (the “Company”) hereby
promise to pay to the order of IM Ready-Made, LLC, a New York limited liability
company, or its permitted assigns (“Holder”), the principal sum of Seven
Million, Three Hundred Seventy-Seven Thousand Four Hundred Thirty-Two and 00/100
Dollars ($7,377,432.00), in accordance with the provisions of this note
(“Note”).

 

This Note amends, restates and supersedes that certain promissory note issued on
September 29, 2011 pursuant to that certain Asset Purchase Agreement, dated as
of May 19, 2011, as amended, by and among the Company and IM Brands, LLC
(collectively the “Buyers”) and Holder (the “Purchase Agreement”), pursuant to
which Buyers acquired certain assets and licensing operations of Holder (the
“Business”) and constitutes the “Promissory Note” as defined in the Purchase
Agreement.  This Note replaces the Original Note and evidences the absolute and
unconditional obligation of the Company, subject only to the rights of off set
as specified in Section 7 hereof.

 

1. Scheduled Payments

 

(i) Principal. Subject to Section 7 of this Note, (i) $1,500,000 principal
amount of this Note shall become due and payable on the date hereof (of which,
the Holder acknowledges that the Company advanced $500,000 of this payment to
the Holder’s designee) and shall be due and payable in Immediately Available
Funds (as defined in Section 2(a)); (ii) $750,0000 principal amount of this Note
(the “First Interim Payment”) shall become due and payable on January 31, 2015
(the “First Interim Payment Date”); (iii) $750,000 principal amount of this Note
(the “Second Interim Payment” and, together with the First Interim Payment, the
“Interim Payments”) shall become due and payable on January 31, 2016 (the
“Second Interim Payment Date” and together with the First Interim Payment Date,
the “Interim Payment Dates”); and (iv) the remaining unpaid principal balance of
this Note shall become due and payable in full on September 30, 2016, subject to
any optional prepayment under Section 1(c) and any Pending Indemnification
Claims pursuant to Section 7 (the “Maturity Date”) unless such Maturity Date is
extended by Holder to the first Business Day following September 30, 2018
pursuant to Section 2(b) (the “Subsequent Maturity Date”).  For the avoidance of
doubt, the unpaid principal amount shall refer to the balance of the Note after
any reduction of the principal of this Note whether by optional prepayment,
partial conversion or offset made in accordance with Section 7 of this Note.

 

(b) Interest.  The Note shall accrue interest, compounded semiannually, at a
rate equal to the applicable Federal short-term rate under Section 1274(d) of
the Internal Revenue Code of 1986, as amended, and as in effect on the date the
Note is issued.  Interest shall accrue from the date of this Note to the date
upon which the unpaid principal amount is paid in full, at which time such
interest shall become due and payable.  Upon the occurrence of an Event of
Default, the Note shall accrue interest at the rate of fifteen percent (15%) per
annum above the current rate of interest.  Interest shall be calculated on the
basis of the actual number of days elapsed and a year of 365 days.  On September
29, 2011, the Company prepaid $122,568.00 in interest to the Holder as
satisfaction of all interest payable on the Note absent an Event of Default.  In
no event shall the Holder have any obligation to return any portion of such
prepayment to the Company and in no event (other than upon an Event of Default),
shall any other interest become due or payable under this Note.

 



 

 

 

(c)  Optional Prepayments.  The Company may at any time prepay, without premium
or penalty, all or any portion of the Company’s obligations under this Note as
provided for under Paragraph 2 herein.

 

2. Payment of Note

 

(a) Except to the extent permitted in Section 2(b) and as provided in Section
2(c), all payments and prepayments of principal and interest on this Note shall
be made to the Holder in lawful money of the United States of America by wire
transfer of immediately available funds (“Immediately Available Funds”) to a
United States bank account designated in writing by the Holder (or at such other
place as the holder hereof shall notify the Company in writing).

 

(b) Conversion; Prepayment

 

(i) Prior to the Maturity Date, subject to the restrictions set forth in Section
2(a), the Company shall have the right, in its sole discretion, to prepay the
principal amount of the Note, in whole or in part, in shares of common stock of
the Company (“Company Shares”) or cash; provided, however, that, except to the
extent otherwise permitted under Section 2(c), the Company shall make the
Interim Payments in cash. If the Company elects to make such payment in Company
Shares, the number of Company Shares to be issued shall equal the
quotient  obtained by dividing (i) the prepaid principal amount of the Note by
(ii) the average per share closing price for the Company Shares as reported on
the exchange or other interdealer quotation system on which the Company Shares
are listed or quoted for the twenty (20) consecutive trading days ending on the
trading day immediately preceding the date of payment (the “Average Trading
Price”), provided that the Average Trading Price is at least $4.50 (as adjusted
for a stock split, stock dividend, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, which are collectively referred to herein as “Adjustments”).

 



-2-

 

 

(ii) Ten (10) Business Days prior to the Maturity Date, the Company shall notify
the Holder in writing (the “Notice Letter”) of the Company’s intention to pay
the outstanding principal amount of the Note in cash or in Company Shares.  If
the Company elects to make such payment in Company Shares, the number of Company
Shares to be issued shall equal the quotient obtained by dividing (i) the
principal amount of this Note then outstanding by (ii) the greater of (x) the
Average Trading Price and (y) $4.50 subject to any Adjustments (the greater of
the Average Trading Price and $4.50 (subject to any Adjustments) is referred to
herein as the “Floor Conversion Price”).  If the Average Trading Price in the
Notice Letter is below $4.50 (subject to any Adjustments), then the Holder may,
in its sole discretion, notify the Company prior to the close of business on the
day immediately prior to the Maturity Date, of Holder’s intention to extend the
Maturity Date to the Subsequent Maturity Date. If the Holder elects to extend
the Maturity Date to the Subsequent Maturity Date, the Company’s Notice Letter
shall be void.

 

(iii) During the period from the Maturity Date to the Subsequent Maturity Date
(the “Extension Period”), the Holder may, at any time and from time to time, in
its discretion, convert all or a portion of the outstanding principal amount of
the Note into a number of Company Shares obtained by dividing the principal
amount of the Floor Conversion Price.  Additionally, during the Extension
Period, the Company, in its sole discretion, may convert all or a portion of the
outstanding principal amount of the Note into a number of Company Shares
obtained by dividing the principal amount of the Note to be converted by the
Average Trading Price, provided that the Average Trading Price is at least $4.50
(subject to any Adjustments).

 

(iv) Upon the Subsequent Maturity Date, if any principal amount of the Note is
outstanding, the Company shall pay the outstanding principal amount of the Note
in Immediately Available Funds or by issuing a number of Company Shares obtained
by dividing (i) the outstanding principal amount of the Note by (ii) the Average
Trading Price, the method of payment being determined by the Company, in its
sole discretion.

 

(c) Interim Payments

 

(i) The Company shall (i) pay $500,000 principal amount of the First Interim
Payment on the First Interim Payment Date in Immediately Available Funds and,
(ii) subject to receipt of approval of the lenders under that certain secured
loan facility with Bank Hapoalim B.H. dated as of July 31, 2013 (as such
agreement may be amended from time to time, the “Senior Loan Agreement”), pay
the remaining balance of the First Interim Payment on the First Interim Payment
Date in Immediately Available Funds. Subject to receipt of approval of the
lenders under the Senior Loan Agreement, pay the second Interim Payment on the
Second Interim Payment Date in Immediately Available Funds. To the extent
Company has not received the approval to pay all or a portion of an Interim
Payment in Immediately Available Funds (in excess of such $500,000 payment on
the First Interim Payment Date) of the lenders under the Senior Loan Agreement,
the Company shall, subject to Section 2(a), pay all or such portion of the
principal amount of such Interim Payment in Company Shares. If the Company
elects to make such payment in Company Shares, the number of Company Shares to
be issued shall equal the quotient obtained by dividing (i) the principal amount
of the Interim Payment to be paid in Company Shares by (ii) the Average Trading
Price, provided that the average trading Price is at least $4.50 (as adjusted
for any Adjustments). The Company shall use commercially reasonable efforts to
obtain the approvals of the lenders under the Senior Loan Agreement as
contemplated by this Section 2(c)(i).

 



-3-

 

 

(ii) Ten (10) Business Days prior to the respective Interim Payment Date, the
Company shall notify the Holder in writing (the “Interim Payment Notice Letter”)
of the Company’s intention to pay an Interim Payment in cash and/or in Company
Shares.  To the extent the Company intends to make such payment in Company
Shares, the number of Company Shares to be issued shall equal the quotient
obtained by dividing (i) the principal amount of the Interim Payment being paid
in Company Shares by (ii) the greater of (x) the Average Trading Price and (y)
Floor Conversion Price.  If the average Trading Price in the Interim Payment
Notice Letter is below $4.50 (subject to any Adjustments), then the Holder may,
in its discretion, notify the Company prior to the close of business on the day
immediately prior to such Interim Payment Date, of Holder’s intention to extend
such Interim Payment Date with respect to the portion of the Interim Payment the
Company intends to pay in Company Shares to the Maturity Date. If the Holder
elects to so extend such Interim Payment Date to the Maturity Date, the
Company’s Interim Payment Notice Letter shall be void with respect to the
portion of the Interim Payment the Company intends to pay in Company Shares.

 

(iii) During the period from an Interim Payment Date to the Maturity Date (the
“Interim Extension Period”), the Holder may, at any time and from time to time,
in its discretion, convert all or a portion of the outstanding principal amount
of the Interim Payment(s) that was so extended into a number of Company Shares
obtained by dividing the principal amount of the Interim Payment so extended by
the Holder and to be converted by the Floor Conversion Price.  Additionally,
during the Interim Extension Period, the Company, in its sole discretion, may
convert all or a portion of the outstanding principal amount of the Interim
Payment so extended by the Holder into a number of Company Shares obtained by
dividing the principal amount of the Interim Payment so extended by the Holder
and to be converted by the Average Trading Price, provided that the Average
Trading Price is at least $4.50 (subject to any Adjustments).

 

(iv) Upon the Maturity Date, if any principal amount of the Note is outstanding,
the Company shall pay the outstanding principal amount of the Note in
Immediately Available Funds or by issuing a number of Company Shares obtained by
dividing (i) the outstanding principal amount of the Note by (ii) the Average
Trading Price, the method of payment being determined by the Company, in its
sole discretion.

 



-4-

 

 

3. Event of Default; Consequences.  Upon the occurrence of any one or more of
the following events (each, an “Event of Default”), the Holder may, by notice of
default and acceleration given to the Company, accelerate the Maturity Date and
declare the entire outstanding principal amount of the Note, together with all
accrued and unpaid interest thereon, immediately due and payable.

 

(a) Subject to the Company’s right of off set pursuant to Section 7 below, if
the Company fails to pay when due any amount (whether interest, principal or
other amount) then payable under the Note;

 

(b) If, pursuant to or within the meaning of the United States Bankruptcy Code
or any other federal or state law relating to insolvency or relief of debtors
(each, a “Bankruptcy Law”), the Company shall: (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; (v) be unable to pay its debts as they become due; or
(vi) be insolvent by any other measure.

 

(c) If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against the Company in an involuntary
case; (ii) appoints a trustee, receiver, assignee, liquidator or similar
official of the Company or substantially all of the Company’s properties; or
(iii) orders the liquidation of the Company, and in each case the order or
decree is not dismissed within sixty (60) days;

 

(d) The liquidation, dissolution or winding up of the Company; and

 

(e) Any of the following: (i) a merger or consolidation to which the Company is
a party (other than one in which the stockholders of the Company prior to the
event own a majority of the voting power of the surviving or resulting
corporation), (ii) a sale, lease, transfer, exclusive license or other
disposition of all or substantially all of the assets of the Company, or (iii) a
sale or transfer by the Company’s stockholders of voting control, in a single
transaction or a series of transactions.

 

4. Waiver.  The rights and remedies of the Holder under the Note shall be
cumulative and not alternative.  No waiver by the Holder of any right or remedy
under the Note shall be effective unless signed by the Holder.   No failure or
delay of the Holder in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  Except as provided herein, the Company hereby waives
presentment for payment, demand, protest, and notice of demand, protest and
nonpayment, and any other notice that might be required by law, and consents to
any and all renewals or extensions that might be made by the Holder as to the
time of payment of the Note from time to time.

 



-5-

 

 

5. Replacement and Cancellation.

 

(a) Replacement of Lost Note.  Upon receipt of evidence reasonably satisfactory
to the Company (an affidavit of the Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of the Note and, in the
case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company (provided that, if the holder is a
financial institution or other institutional investor, its own agreement shall
be satisfactory), or, in the case of any such mutilation, upon the surrender of
such Note to the Company at its principal office, the Company shall (at the
Holder’s expense) execute and deliver, in lieu thereof, a new Note of the same
class and representing the same rights represented by such lost, stolen,
destroyed or mutilated Note and dated so that there will be no loss of interest
on such Note.  Any Note in lieu of which any such new Note has been so executed
and delivered by the Company shall not be deemed to be an outstanding Note.

 

(b) Cancellation.  After all principal, accrued interest and all other amounts
at any time owed on the Note have been paid in full, the Note shall be
surrendered to the Company for cancellation.

 

6. Business Days. If any payment is due, or any time period for giving notice or
taking action expires, on a day which is not a business day in the State of New
York the payment shall be due and payable on, and the time period shall
automatically be extended to, the next business day immediately following, and
interest shall continue to accrue at the required rate hereunder until any such
payment is made.

 

7. Indemnification Claims.  In the event that on or prior to the Maturity Date a
Buyer Indemnified Party is entitled to indemnification from the Seller under
Article XI of the Purchase Agreement (a “Resolved Claim”), the Company shall
have the right to off-set the amount of the Resolved Claim against the principal
balance of the Note, subject to the terms and conditions of Article XI of the
Purchase Agreement.  If on the Maturity Date, a Buyer Indemnified Party has
asserted a claim for indemnification in accordance with Article XI of the
Purchase Agreement, but the Seller has not agreed to the validity or amount of
the claim (a “Pending Indemnification Claim”), then on the Maturity Date the
Company shall: (i) pay all accrued and unpaid interest to the Holder in
accordance with Section 2(a) of the Note; (ii) make a principal payment to the
Holder pursuant to Section 2 of the Note equal to (x) the outstanding principal
amount, less (y) the amount asserted as the Pending Indemnification Claim; and
(iii) pay a cash amount equal to the amount asserted as the Pending
Indemnification Claim to an escrow agent reasonably acceptable to the Company
and the Holder.  Upon resolution of the Pending Indemnification Claim in
accordance with the Purchase Agreement, the Company and the Holder shall direct
the escrow agent to disburse to the Company such amount (if any) to which the
Company is entitled to as a result of the Pending Indemnification Claim and to
disburse the balance (if any) to the Holder.

 



-6-

 

 

8. Purchase Agreement. The Note amends, restates and supersedes the Original
Note which was executed and delivered pursuant to and in accordance with the
terms and conditions of the Purchase Agreement (as defined herein).  Capitalized
terms used in the Note without separate definition shall have the respective
meanings given to them in the Purchase Agreement.

 

9. Subordination. The Holder acknowledges and agrees that the payment
obligations under the Note shall unconditionally be subordinate to the
obligations of the Company or Buyers to its lenders under any loan, convertible
debt, or other debt facility (the “Lenders”).  This Note is subject to the terms
of that certain Subordination Agreement dated July 31, 2013, between the parties
hereto and Bank Hapoalim B.M.  The Company agrees that it shall not enter into
any agreement after the date this Note is issued that will prevent the Company
from paying all amounts owing under the Note in cash on the Maturity Date.

 

10. Governing Law. The Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

11. Successors and Assigns.  The Note may not be assigned or transferred by the
Company or the Holder except by operation of law or any assignment by the Holder
to its members.  The Note may not be pledged, hypothecated or otherwise
encumbered by the Holder.  Any transfer or assignment in violation of this
Section 11 shall be void, and the Company shall not recognize such purported
transferee as a holder of the Note.

 

12. Amendments.   No supplement, modification or amendment of any term,
provision or condition of the Note shall be binding or enforceable unless
executed in writing by the Company and the Holder.

 

13. Costs and Expenses.  The Company agrees to pay on demand any and all costs
and expenses (including reasonable counsel fees and expenses) in connection with
the enforcement of the Note.

 

[SIGNATURE PAGE FOLLOWS]

   

 



-7-

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Promissory Note as of the date first written above.

 

  XCEL BRANDS, INC.       By: /s/ Seth Burroughs     Name: Seth Burroughs  
Title: Executive Vice President

 

Accepted and agreed to by:   IM READY-MADE, LLC   By: /s/ Marisa Gardini  
Name:  Marisa Gardini Title: Partner   

 



 

 

 

 

 